Citation Nr: 1727221	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  06-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 19, 2010 for the grant of service connection for lumbosacral strain with intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1993 to July 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania. In August 2016, the Board remanded the claim for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence shows that the date entitlement arose for his lumbosacral strain with intervertebral disc syndrome was prior to his July 2003 date of claim.


CONCLUSION OF LAW

The criteria for an earlier effective date of July 30, 2003, but no earlier, for the grant of service connection for lumbosacral strain with intervertebral disc syndrome have been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

The day following separation from active service is the earliest possible date for which service connection may be awarded. This applies if a claim for service connection was received within 1 year after separation from service. See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2)(i). There is no statutory or regulatory authority which would allow an award of service connection effective prior to the Veteran's separation from active service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran filed an application for service connection in July 2003, within 1 year of separation from service, claiming that VA benefits should be awarded for a low back disability. In an August 2015 decision, the RO granted service connection for a low back disability and assigned an effective date of June 19, 2010, noting that it was the earliest date shown by the evidence of record of a chronic disability of the lumbar spine. However, a January 2015 VA examination indicates that the date of diagnosis of the Veteran's lumbar strain and intervertebral disc syndrome was in January 1997, during his period of service. In a subsequent June 2015 VA opinion, the examiner found that the records indicated that the Veteran did develop a low back disorder while in service and that the symptoms of this disorder continued and persisted after discharge from service. He concluded that the Veteran's low back disorder was at least as likely as not incurred in or caused by service. Therefore, given that the date entitlement arose in this case was during the Veteran's period of service, the later date for effective date purposes would be the date of the Veteran's claim for service connection. As the Veteran filed his claim for service connection within 1 year of service, his effective date for service connection for a lumbar spine disability should be the date following separation from service, which is July 30, 2003.


ORDER

An effective date of July 30, 2003, but no earlier, for the grant of service connection for lumbosacral strain with intervertebral disc syndrome is granted.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


